                 Case 1:20-mj-00004-SAB Document 8 Filed 08/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:20-mj-00004-SAB-1

12                   Plaintiff,                        ORDER VACATING SEPTEMBER 17, 2020
                                                       MOTION HEARING
13          v.

14   HANZEL J. DACANAY,

15                   Defendant.

16

17          On April 16, 2020, a motion schedule was set in this action. Motions were to be filed on

18 August 27, 2020 and a motion hearing is set for September 17, 2020. The deadline to file

19 motions has passed and neither party has filed motions.          Accordingly, IT IS HEREBY

20 ORDERED that the September 17, 2020 motion hearing is VACATED and the parties need not

21 appear on that date.

22
     IT IS SO ORDERED.
23

24 Dated:     August 28, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                   1
